Exhibit 10.2

EXECUTION VERSION

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

AMENDMENT 1 TO THE SEPTEMBER 9, 2013 MASTER PROGRAM AGREEMENT

BY AND BETWEEN XEROX CORPORATION AND FUJI XEROX CO., LTD.

This Amendment 1 (“Amendment”) to the September 9, 2013 Master Program Agreement
(“MPA”) by and between Xerox Corporation, a corporation organized under the laws
of the State of New York with a principal office at 201 Merritt 7, Norwalk, CT
06851-1056 (“Xerox”) and Fuji Xerox Co., Ltd. with a principal office at 9-7-3,
Akasaka Minato-ku, Tokyo 107-0052, Japan (“Fuji Xerox” and, together with Xerox,
the “Parties”) is entered into on November 5, 2019 (the “Signing Date”).

Effective as of the Amendment Effective Date (as defined below), the Parties
agree as follows:

 

1.

References to the 2006TA.    From and after the expiration or the termination of
the 2006TA (the “2006TA End Date”), references in the MPA to the 2006TA (except
with respect to its surviving provisions) shall be deleted for purposes of all
PSA-Ds and PSA-Ps executed after the 2006TA End Date. The Parties agree to
negotiate in good faith within a reasonable period of time following the
Amendment Effective Date appropriate provisions to replace such references to
the 2006TA in the MPA to be effective following the 2006TA End Date. For
avoidance of doubt, such references in the MPA to the 2006TA shall survive and
continue to apply to all PSAs executed prior to the 2006TA End Date in
accordance with their terms.

 

2.

Amendment of Termination Provisions.

 

  (a)

Section A6.1 (Terms) is hereby deleted in its entirety and replaced with the
following:

“Terms. This MPA shall be effective as of the Effective Date and shall continue
in full force and effect for a period of five (5) years from the Amendment
Effective Date, unless sooner terminated by the parties’ written agreement. This
MPA shall automatically renew for successive five (5) year terms until either
party gives to the other written notice of its intent not to renew at least six
(6) months prior to the initial or any renewal expiration date. For the
avoidance of doubt, termination or non-renewal of the 2006TA shall not terminate
this MPA, which shall survive any such termination or non-renewal and continue
in full force and effect in accordance with its terms.”

 

  (b)

Section C17.2 (Termination for Cause), subsection (ii), is hereby deleted in its
entirety and replaced with the following:

“immediately upon written notice if the other party: (i) becomes insolvent,
makes a general assignment for the benefit of creditors, goes into liquidation
or receivership, ceases or threatens to cease to carry on business; or
(ii) commits a material breach that, by its nature, is not curable. The
occurrences specified in clause (i) above shall not be deemed to be a material
breach of a PSA-P by the terminated party (i.e., the party that is insolvent,
etc.) and, in such case, termination of the applicable PSA-P shall be the
terminating party’s sole remedy unless the terminated party knowingly and
willfully engaged in the activities described in such clause (i) for the purpose
of avoiding its obligations under this MPA or the applicable PSA-Ps.”

 

3.

PSA-P Term Extensions.    The currently effective terms of each PSA-P listed in
the table in Exhibit 1 to this Amendment shall be extended, respectively, as set
forth therein. Upon expiration of the applicable extended effective term, each
such PSA-P shall be automatically renewed for one (1) year and thereafter from
year to year, unless either of the Parties gives the other Party at least six
(6) months’ prior written notice to terminate the PSA-P before the expiration of
the then-current term of such PSA-P.

 

4.

New PSAs.

 

  (a)

The Parties agree to terminate the agreements listed in subsections (1) through
(3) below and the provision of the MPA identified in subsection (4) below shall
be deemed deleted and be of no further force and effect, in each case, as of the
Amendment Effective Date for purposes of all PSA-Ds and PSA-Ps executed
thereafter other than the Pending GC PSAs (as defined in Section 4(g) below):



--------------------------------------------------------------------------------

  (1)

TP Framework;

 

  (2)

P&CPA;

 

  (3)

Nextwave Master Agreement; and

 

  (4)

Section C10.3 (Domestication) of the MPA.

 

  (b)

The first sentence of the second paragraph of Section A7 (Compliance with Laws
and Regulations) is hereby deleted in its entirety and replaced with the
following:

“Seller shall, unless otherwise agreed, at the expense and responsibility of the
party designated in the applicable PSA-D or PSA-P, to be individually negotiated
by the parties on an arms-length and case-by-case basis, take all necessary
steps to ensure that the Production Units to be publicly launched and marketed
and/or Preproduction Units as specified and agreed to be upgraded to mass
production specifications in applicable PSA or corresponding production program
agreement shall pass the safety and regulatory standards by each competent
organization or authority, including major standards bodies and monetary
authorities, with which Buyer has agreed to comply with certain standards
(hereinafter called “Safety Standards”) specified in a mutual written agreement
or in the Specifications.”

 

  (c)

Section C5 (Trade Terms) is hereby deleted in its entirety and replaced with the
following:

“The trade terms with respect to the Acquired Products under each PSA-P shall be
individually negotiated by the parties on an arms-length and case-by-case
basis.”

 

  (d)

Section C6.2 (Volume Commitment) shall be added as follows:

“Volume Commitment. The provisions relating to volume commitments, if any, for
Acquired Products under each applicable PSA-P shall be individually negotiated
by the parties on an arms-length and case-by-case basis.”

 

  (e)

Section C7.1 (Equipment and Options) is hereby deleted in its entirety and
replaced with the following:

“The provisions relating to the discontinuance of Equipment and Options under
each applicable PSA-P shall be individually negotiated by the parties on an
arms-length and case-by-case basis.”

 

  (f)

When negotiating a PSA-P or PSA-D, the Parties hereby agree to use commercially
reasonable efforts to complete negotiations and execute PSA-Ds and PSA-Ps as
promptly as possible, with a goal of no later than sixty (60) days after the
commencement of such negotiations, in good faith and in accordance with the
terms set forth in the MPA. For the avoidance of doubt, the Parties shall be
under no obligation to enter into any PSA, no agreement shall be deemed formed
by the operation of this provision, and a failure to reach agreement within such
period despite such commercially reasonable efforts shall not be a material
breach of this Amendment.

 

  (g)

In addition, the Parties hereby agree to use best efforts to complete pending
negotiations and execute concurrent PSA-Ds and PSA-Ps, respectively, for [***]
programs (the “Pending GC PSAs”) as promptly as possible, with a goal of no
later than sixty (60) days after the Signing Date, in good faith and in
accordance with the terms set forth in the MPA. For the avoidance of doubt, the
Parties shall be under no obligation to enter into any Pending GC PSAs, no
agreement shall be deemed formed by the operation of this provision, and a
failure to reach agreement within such period despite such best efforts shall
not be a material breach of this Amendment.

 

  (h)

With respect to any other new PSA executed on or after the Amendment Effective
Date (i.e. excluding any existing PSAs and the Pending GC PSAs), such new PSA
shall be individually negotiated by the Parties in good faith and on an
arm’s-length, case-by-case basis, and either Party may propose terms for such
PSA that differ from those contemplated in the MPA (including, for purposes of
illustration, domestication, trade terms, end of life/discontinuance, reasonable
allocation of compliance costs, and volume commitments).

 

2



--------------------------------------------------------------------------------

  (i)

The rights and obligations of the Parties under existing PSA-Ps and PSA-Ds as of
the Amendment Effective Date, including those referencing the TP Framework,
P&CPA, Nextwave Master Agreement and Section C10.3, shall remain in effect and
unaffected by this Section 4.

 

5.

Graphic Communications Products Limited Mutual Exclusivity.

 

  (a)

For purposes of this Section:

 

  (1)

“Affiliate” means any entity that Controls, is Controlled by, or is under common
Control with a Party.

 

  (2)

“Control” means possession of, or the right to acquire possession of, directly
or indirectly, the power to direct or cause the direction of the management,
business affairs or policies of a Party (whether through ownership of
securities, voting shares, partnership or other ownership interests, by contract
or otherwise).

 

  (3)

“Graphic Communications Products” means Xerographic devices in the entry
production color low product segment, light production mono product segment, and
higher production or graphic communications product segments (e.g. LPM, EPC Low,
EPC Mid, EPC High, Production Color and/or HECS), including without limitation
the Pending GC Products. For purposes of clarity, “Graphic Communications
Products” excludes digital front ends and feeding and finishing equipment.

 

  (4)

“Limited Exclusivity Term” means [***].

 

  (5)

“Limited Exclusive Territory” means [***].

 

  (b)

During the Limited Exclusivity Term:

 

  (1)

Fuji Xerox covenants that it shall not directly or indirectly sell, license,
lease, or otherwise distribute Graphic Communications Products in the Limited
Exclusive Territory except through Xerox on distribution terms to be mutually
agreed.

 

  (2)

Xerox covenants that neither it nor its Subsidiaries (as defined in the MPA)
shall directly or indirectly manufacture, have manufactured, purchase or
otherwise procure Graphic Communications Products (excluding only such products
that are not substantially similar in terms of specifications and availability,
taken as a whole, as Graphic Communications Products designed and manufactured
by Fuji Xerox or its Subsidiaries during the Limited Exclusivity Term, e.g. iGen
and Nuvera platforms), that are for sale, lease or other distribution in the
Limited Exclusive Territory, except procurement from Fuji Xerox on sourcing
terms to be mutually agreed.

 

  (3)

The Parties shall, on a product by product basis, use best efforts to negotiate
exclusive distribution/sourcing terms, (including pricing, build quality,
delivery terms, and volume commitment) in good faith and on an arm’s-length,
case-by-case basis, for each Graphic Communications Product that will be sold
and distributed in the Limited Exclusive Territory during the Limited
Exclusivity Term. [***]. The pricing for each Graphic Communications Product
shall be individually negotiated by the parties on an arms-length and
case-by-case basis, and the Parties shall discuss in good faith the allocation
of costs for any reasonable Xerox unique features.

 

  (4)

In addition to the rights and obligations in Section 5(b)(1)-(3) above, Fuji
Xerox appoints Xerox as its nonexclusive reseller and distributor of its Graphic
Communications Product outside the Limited Exclusive Territory (but not in the
Territory, as defined in the 2006TA).

 

6.

Amendment Effective Date.    Subject to the terms and conditions of that certain
Stock Purchase Agreement, dated as of November 5, 2019, by and between FUJIFILM
Holdings Corporation, FUJIFILM Asia Pacific Pte. Ltd., Xerox, Xerox Limited and
Fuji Xerox (the “SPA”), this Amendment shall become effective on the Ancillary
Agreements Effectiveness Date as defined in the SPA (the “Amendment Effective
Date”).

 

7.

Termination.    If the SPA is terminated pursuant to its terms prior to the
Amendment Effective Date, this Amendment shall terminate and be of no further
force and effect. For the avoidance of doubt, termination of the SPA on or after
the Amendment Effective Date shall have no effect on this Amendment.

 

3



--------------------------------------------------------------------------------

8.

Survival.    Except as expressly stated in this Amendment, the MPA shall
continue in full force and effect in accordance with its terms.

 

9.

Exhibit.

Exhibit 1          PSA-P Term Extensions

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

XEROX CORPORATION   FUJI XEROX CO., LTD.   By: /s/ Steve Bandrowczak   By: /s/
Kouichi Tamai                                    Printed Name: Steve Bandrowczak
  Printed Name: Kouichi Tamai  